DETAILED ACTION
Summary
	This is a non-final Office action in reply to the Response to Restriction/Election Requirement filed 08 February 2021 for the application filed 16 August 2019. Claims 1-12 are pending:
Claims 9-12 have been withdrawn without traverse in the reply filed 08 February 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application (371 of PCT/EP2018/054595 filed 23 February 2018) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Acknowledgment is made of applicant’s claim for foreign priority (GB1703258.2 filed 28 February 2017) under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Applicant's election with traverse of Group I (Claims 1-8, drawn to a method for performing size exclusion chromatography separation) in the reply filed on 08 February 2021 is acknowledged.  The traversal is on the ground(s) that “a search relating to the claimed invention of one group will identify any references that are material to the claimed invention of the other group… a search for the two claim groups would not pose an undue burden”.  This is not found persuasive because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement; as such, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The requirement is still deemed proper and is therefore made FINAL.
Claims 9-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08 February 2021.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

In this application, the following phrases are being interpreted under 35 U.S.C. 112(f): “a means for injecting a sample into a SEC column” in Claim 4 and “a means for injecting a sample into a SEC column” in Claim 6. However, the disclosure of the application has not provided any sufficient structure that would enable one of ordinary skill in the art to perform the recited function.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “valve means for diverting fluid” in Claim 4, “valve means for diverting fluid” in Claim 5, and “valve means for diverting fluid” in Claim 6. The recited “valve” of “valve means” is considered to recite sufficient structure for performing the recited function of “diverting fluid”.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Objections
All claims are objected to because of the following informalities:
The claims interchangeably reference “chromatography columns” and “columns”: e.g., “at least two chromatography columns”, “the other chromatography column”, “said chromatography columns”, “third column”, “at least three columns”, “another of the columns”, etc. Please use consistent nomenclature when referencing unique columns to avoid potential indefiniteness issues. For 
A number of other inconsistencies have been noted; the Examiner has attempted to capture all instances as listed below; however, this list may not be exhaustive. While not amounting to conditions that would preclude prosecution of this application, the Examiner requests the Applicant carefully proofread and correct any inconsistencies with special attention toward using consistent language for specific elements (e.g., “inlet” vs. “inlet port”, “chromatography column” vs. “column”, and “buffer” vs. “buffer solution”).
Claim 1 is objected to because of the following informalities:
“which are connectable in series at the same time” seems redundant.
 Claim 4 is objected to because of the following informalities:
Claim 1 has assigned the acronym “SEC” to “size exclusion chromatography separation”. However, Claim 4 assigns “size exclusion chromatography” to “SEC”. Please amend one or the other;
 “a target from a sample” is reintroduced in line 3; however, “a target from a sample” has already been introduced in Claim 1 (see line 2);
“a means for injecting a sample into [[a ]]an SEC column”.
Claim 5 is objected to because of the following informalities:
“…to the supply of said first buffer solution and the outlets…” (in step, a, i);
“…and pumping the first buffer solution into the inlet of…” (in step a, iv);
“…to the supply of said first buffer solution, the inlet of the fourth column…” (in step b, i);
“…while pumping the first buffer solution into at least the inlet…” (in step b, iii);
“…to the supply of said first buffer solution, the inlet of the…” (in step c, i);
“…while pumping the first buffer solution into at least…” (in step c, iii);
“…and first buffer solution into the inlet…” (step d, iii).
Claim 6 is objected to because of the following informalities:
Claim 1 has assigned the acronym “SEC” to “size exclusion chromatography separation”. However, Claim 6 assigns “size exclusion chromatography” to “SEC”. Please amend one or the other;
“a target from a sample” is reintroduced in lines 2-3; however, “a target from a sample” has already been introduced in Claim 1 (see line 2);
“an inlet port for receiving fluid from said chromatography columns”;
Step a), iii) includes the line “injecting a sample S containing said target substance…”; however, there are no other instances where “a sample S” is referenced. Is this label for “a sample” necessary?;
“a means for injecting a sample into [[a ]]an SEC column”;
“…to the supply of said first buffer solution and the outlets…” (in step, a, i);
“…and pumping the first buffer solution into the inlet of…” (in step a, iv);
“…to the supply of said first buffer solution, the inlet of the fourth column…” (in step b, i);
“…while pumping the first buffer solution into at least the inlet…” (in step b, iii);
“…connected to the supply of the first buffer solution, the outlet…” (in step c, i);
“…said second column and the first buffer solution into the inlet…” (in step c, iii).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claim 2, there is insufficient antecedent basis for “the subsequent step”. Please amend as “[[the ]]a subsequent step”.
	Regarding Claim 2, it is unclear whether Applicant is intending to introduce multiple washed columns. References are made in Claims 1 and 2 to “washing at least one further column”, “the washed further column”, and “the washed column”. By context, it seems Applicant is referencing only one washed column; however, the claim fails to particularly point out and distinctly claim the subject matter, and therefore renders the claim indefinite. Please use a consistent reference for the at least one further column that is washed.
	Similarly, regarding Claim 3, “said washed further column” is referenced; however, Claim 1 introduced “washing at least one further column”. Please amend to make the language consistent, e.g., “said at least one washed further column”. 
Regarding Claim 3, there is insufficient antecedent basis for “the steps of transporting the target”. Please amend as “[[the ]]steps of transporting the target”.
	Regarding Claim 4, there is insufficient antecedent basis for “said at least two chromatography columns”. The claim has only introduced “said at least three columns” and “three or four columns”. Claims 5 and 7 are also rejected due to its dependence on Claim 4.
	Regarding Claim 4, it is unclear which “system” is being referenced in line 12: “the system further comprising…” thereby rendering the claim indefinite for failing to distinctly claim the subject matter of the invention. Two systems have been introduced; in Claim 1, “a system” (line 2), and in Claim 4, “desalting system” (line 2). The Examiner will assume Applicant intended to reference “a system” introduced in Claim 1.
	Regarding Claim 4, there is insufficient antecedent basis for “the target substance”. The claims have only introduced “a target”.
	Regarding Claim 4, it is unclear whether Applicant intends to introduce a unique SEC column (see last line) in addition to the claimed four columns of the SEC system. All columns in the claimed SEC system are broadly interpreted to be SEC columns.
Regarding Claim 5, “detector” is recited in multiple steps. It is unclear which of the introduced two detectors, i.e., “a first detector” and “a second detector”, are referenced in Step a)ii), Step a)iv), Step b)ii), Step b)iii), Step c)ii), Step c)iii), and Step d)iii). Claim 7 is also rejected due to its dependence on Claim 5.
Regarding Claim 5, “a supply of washing fluid” is introduced in step a)i); is this intended to be the same “supply of said washing fluid” introduced in Claim 4?
Regarding Claim 5, there is insufficient antecedent basis for “the target molecule” introduced in step a) iv) (and referenced in step b, iii; step c, iii; and step d,iii).
	Regarding Claim 6, it is unclear which “system” is being referenced in line 12: “the system further comprising…” thereby rendering the claim indefinite for failing to distinctly claim the subject matter of the invention. Two systems have been introduced; in Claim 1, “a system” (line 2), and in Claim 6, “desalting system” (line 2). The Examiner will assume Applicant intended to reference “a system” introduced in Claim 1.
	Regarding Claim 6, there is insufficient antecedent basis for “the target substance”. The claims have only introduced “a target”.
Regarding Claim 6¸ the phrase "for example" (line 5) renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding Claim 6, “a supply of washing fluid” is introduced in step a)i); is this intended to be the same “supply of said washing fluid” introduced earlier in the claim?
Regarding Claim 6, there is insufficient antecedent basis for “the target molecule” introduced in step a) iv) (and referenced in step b, iii and step c, iii).
	Regarding Claim 6, it is unclear whether Applicant intends to introduce a unique SEC column (see last line) in addition to the claimed four columns of the SEC system. All columns in the claimed SEC system are broadly interpreted to be SEC columns.

Claims 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections. See MPEP § 2172.01.
Regarding Claim 4, “a first detector” and “a second detector” are introduced but structural cooperative relationships between these detectors and the rest of the system are omitted. Claims 5 and 7 are also rejected due to their dependence on Claim 4.
Similarly, regarding Claim 6, “a first detector” and “a second detector” are introduced but structural cooperative relationships between these detectors and the rest of the system are omitted.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 8 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by BISSCHOPS et al. (US PGPub 2009/0218286 A1)
	Regarding Claim 1, BISSCHOPS teaches a device for chromatographic separations/purification of biopharmaceuticals comprising multiple columns based on size exclusion chromatography (i.e., a method for performing size exclusion chromatography separation or desalting of a target from a sample in a system; p0001, p0002). In an embodiment, BISSCHOPS discloses a three column system with valve manifolds wherein a first column (i.e., a column) is continuously loaded with sample feed and serially connected to a second column (i.e., another of the columns) while a third column (i.e., at least one further column) is washed, eluted, and regenerated (i.e., providing a system with at least three columns at least two of which are connectable in series at the same time; connecting in series a column containing the target with another of the columns; washing at least one further column with a washing fluid at the same time as the target is being transported by a flow of buffer from said column containing the target to said another of the columns; p0056). Advantageously, such a procedure allows for a continuous process conducted in a “merry-go-round” system (p0056) for more efficient chromatography purification and reagent savings (p0058).
	Regarding Claim 2, as applied to the rejection of Claim 1, BISSCHOPS further discloses that in the described “merry-go-round” system, the washed third column is connected to the outlet of the second column (i.e., connecting the outlet of said another column to the inlet of the washed further column), the first column is subjected to the described wash procedure, and the sample feed is directed to the second column (i.e., subsequently collecting the target from the outlet of the washed column; p0056).
	Regarding Claim 3, as applied to the rejection of Claim 1, BISSCHOPS further discloses that in the described “merry-go-round” system, the washed third column is connected to the outlet of the second column, the first column is subjected to the described wash procedure, and the sample feed is directed to the second column (i.e., transporting the target in series from the outlet of said another column in any order through said washed further column; collecting the target from the last additional column or the washed column; p0056). BISSCHOPS further discloses larger systems, including those with four to eight columns (i.e., one or more additional columns; p0057).
Regarding Claim 8, as applied to the rejection of Claim 1, BISSCHOPS further discloses the one or more columns are subject to the same flow rate (p0014).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over BISSCHOPS.
	Regarding Claim 4, as applied to the rejection for Claim 1, BISSCHOPS discloses a method for performing size exclusion chromatography separation of a target from a sample in a system comprising at least three columns. These three columns operate in a “merry-go-round” system wherein two serially connected columns are loaded with a target in a sample (i.e., a means for injecting a sample into an SEC column) while a third column is washed and regenerated (p0056). BISSCHOPS further discloses four to eight columns with valve manifolds between each pair of columns, each manifold comprising at least three inlets and at least three outlets allowing for continuous fractionation (i.e., wherein said at least three columns comprise four columns; wherein each column has an inlet and an outlet fluidly connectable to a valve arrangement for selectively simultaneously connecting said at least two chromatography columns in series; p0057).
	BISSCHOPS further discloses monitors connected to the system inlets and outlets to monitor relevant conditions, including UV absorbance (i.e., a first detector for detecting the presence of the target substance; a second detector for detecting the presence of the target substance) and pumps for transferring any of the fluids involved in the chromatography process (i.e., one or more pumps for pumping buffer and washing fluid; p0039).
BISSCHOPS further discloses system inlets of valve manifolds are connected to pumps capable of transferring any fluids involved into the chromatography process (p0039); this teaching, when combined with BISSCHOPS teaching of multiple columns joined in a “merry-go-round” system undergoing simultaneous loading, eluting, and washing processes inherently teaches the claimed limitations involving the valve arrangements (i.e., a first inlet for inputting a buffer solution, a second inlet for inputting a washing fluid, an inlet for receiving fluid from said chromatography columns; p0039). BISSCHOPS further discloses product collection containers for collecting either waste or product and that the valve manifolds include system outlets (i.e., a first outlet leading to valve means for diverting fluid to a waste arrangement or a target collection arrangement; p0054; p0055; p0061).
BISSCHOPS further discloses storage containers from which the valve manifolds select the appropriate solution (p0061); while BISSCHOPS may not have explicitly disclosed such “appropriate solution” includes buffer or washing fluids, one of ordinary skill in the art would find such claimed limitations to be inherent because BISSCHOPS discloses equilibrating and washing columns, i.e., common steps that require buffer solutions and washing fluids (i.e., a supply of a first buffer solution; a supply of said washing fluid; p0018, p0038, p0056, p0057).
While BISSCHOPS fails to explicitly disclose passing a target through three or four columns before being collected, one of ordinary skill in the art would find it obvious to provide three or four serially connected columns for target purification because this is simply a duplication of parts, namely the two serially connected columns taught by BISSCHOPS. The mere duplication of parts has no patentable significance unless a new and unexpected result is produced (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); MPEP §2144.04). If a target in a sample requires further purification beyond a two-column treatment, it would be obvious to one of ordinary skill in the art to provide additional columns. BISSCHOPS even teaches that multiple columns can be used in such a process wherein multiple columns are connected in series in separating/purifying target molecules while simultaneously, the other columns are washed and regenerated (p0038, p0058).
Regarding Claim 5, as applied to the rejection of Claim 4, as claimed, step a) involves washing a third column while injecting a target-containing sample solution to a first column for purifying/separating the target from the sample solution through the first column and in a serially connected second column. Step b) involves the continued purification/separation of the target through a serially connection with the now-washed third column whereby buffer 
The claimed method steps are directed toward specific steps inherent in the “merry-go-round” processes (p0055-0058) in the chromatography system, including the taught valve manifolds, chromatography columns, detectors, and associated pumps and containers, disclosed by BISSCHOPS (p0039-0041, p0061). BISSCHOPS teaches that multiple columns can be used in such a process wherein multiple columns are connected in series in separating/purifying target molecules while simultaneously, the other columns are washed and regenerated (i.e., steps a, b, and c; p0038, p0058). Purified solutions and waste are subsequently sent to the appropriate storage containers (i.e., step d; p0061).
Regarding Claim 6, as applied to the rejection of Claim 1 and as described in the rejections of Claims 4 and 5, BISSCHOPS discloses a modular SEC system comprising multiple columns (p0039), including four columns (p0057), for separating a target from a sample, whereby a “merry-go-round” system serially connects two columns and simultaneously loads sample onto those two columns while washing a third column (p0056). The claimed valve arrangements and columns, e.g., each column having an inlet and an outlet, the valve arrangement having inlets for buffers, washing fluid, and column effluent, and outlet for collection, and the claimed detectors, pumps, buffer and washing fluid supplies, and means for injecting sample, are all taught or inherently disclosed by BISSCHOPS as described in the rejection of Claim 4. The claimed method of separating a target from a sample is taught by BISSCHOPS as described in the rejection of Claim 5.
Regarding Claim 7, as applied to the rejection of Claim 5, BISSCHOPS further discloses the process is a “merry-go-round” continuous process whereby a target is first separated over at least two serially connected columns (e.g., columns 1, 2…, n), while the immediate downstream column is washed (e.g., column n+1) such that in the next step, the just washed downstream column is appended to the separating columns (e.g., columns 2, 3… n, n+1), while the first column in the separating columns is washed (e.g., column 1); (see p0056 regarding the “merry-go-round” separation cycle and p0057 regarding a four column setup). The claims toward designating a column a number or an 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327.  The examiner can normally be reached on 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Ryan B Huang/Primary Examiner, Art Unit 1777